Opinion of the Court
Per Curiam:
A general court-martial convicted the accused of a number of offenses, in violation of the Uniform Code of Military Justice, and sentenced him to a dishonorable discharge, total forfeitures, and confinement at hard labor for two years. Intermediate appellate authorities affirmed. The allegations of the specification of Charge II in this case are virtually the same as those which, in United States v Lightfoot, 7 USCMA 686, 23 CMR 150, we held were legally insufficient to state an offense *692under the Uniform Code. Accordingly, the findings of guilty of the Charge are set aside, and the Charge is ordered dismissed. The record of trial is returned to The Judge Advocate General of the Air Force for resubmission to the board of review for the determination of an appropriate sentence on the basis of the remaining findings of guilty.